DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 24, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 20, the claim recites that a controller is configured to control the supply of molding compound via the gate point in such a way that a melt front spreading upstream of the gate point does not contact the centering element rendering the claim indefinite.  It is unclear what applicant considers to be “upstream“ of the gate as the flow of material in a generic mold cavity is all downstream of the gate.  A melt front is inherently a boundary at which resin is filling a cavity and all of this would be considered downstream of the gate without any additional directional clarification.
Claim 21 also refers to “upstream of the gate point” without establishing directional elements which renders the claim indefinite.
With regards to claims 24, 28 and 30, the claims use the term “in particular” rendering the claim indefinite.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Steiner et al. (PN 7910044).
With regards to claims 16 and 29, Steiner teaches a device and method for molding an elongate component (Abstract) comprising a mold arrangement comprising at least one gate point (sprue 7) and a mold insert (2) which can be received in the molding arrangement and displaced relative to the gate point along a displacement axis (Fig. 3-5).  Steiner teaches that the mold insert at least proportionally delimits a cavity in which a solidifying molding compound (18) supplied via the gate point can be received (Fig. 3-5).  Steiner teaches that the device also comprises a centering element (10) which is adapted to receive an elongate component and guide it along a centering axis into the cavity.  Steiner teaches that the component is guided into the cavity by means of the centering element and mold compound is supplied via the gate point while the mold insert is moved along a displacement axis (Fig. 3-5).
With regards to claim 17, Steiner teaches that the mold insert is displaceable along the displacement axis such that the cavity is enlarged (Fig. 3-5).
With regards to claim 18, Steiner teaches that the centering element protrudes into the cavity, is connected in a fluid conducting manner (gas introduced into the bore via hose 17 and/or pneumatic system 15) and is elongated at least in sections (Fig. 3-5).
With regards to claim 19, Steiner teaches that the centering axis extends substantially along the displacement axis (Fig. 3-5).
With regards to claims 20 and 21, Steiner teaches an embodiment in which the centering element (bolt 24f) is in a position where an initial mold filling includes a melt front that moves in a direction opposite the displacement direction (interpreted as upstream) does not contact the centering element upon injection (Fig. 7-10).
With regards to claim 22, Steiner teaches that the injection of material is at an angle substantially orthogonal to the centering axis (Fig. 3-5).
With regards to claim 23, Steiner teaches that the centering element comes into contact with the mold compound (Fig. 3-5).
With regards to claim 24, Steiner teaches that the position of the centering element is dynamically variable as it moves during injection as seen in Fig. 3-5.
With regards to claims 25 and 26, Steiner teaches that the linear drive of the mold insert is controlled by a linear drive based upon mold cavity pressure which is a pressure exerted upon the centering element (col 6 ln 34-46) with typical mold components such as sensors (col 5 ln 46-49).
With regards to claim 27, Steiner teaches that the device comprises a counterpressure arrangement (mold clamping force) that holds the centering element in contact with the molding compound (col 6 ln 22-33).
With regards to claim 28, Steiner teaches that the molding compound is supported by a predetermined force (clamping force) on the centering element with the centering element being positioned within the mold (col 6 ln 22-33).
With regards to claim 30, Steiner teaches that the mold compound is supplied in such a way as to come in contact with the centering element (Fig. 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GALEN H HAUTH/Primary Examiner, Art Unit 1742